Exhibit 10.1

FOURTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

This Fourth Amendment to Purchase and Sale Agreement (“Fourth Amendment”) is
made and entered into as of June 25, 2019, by and between IRESI MONTGOMERY
MITYLENE, L.L.C., a Delaware limited liability company (“Seller”), and B & M
DEVELOPMENT COMPANY, L.L.C., an Alabama limited liability company (“Buyer”).

 

RECITALS

 

A.                Seller and Buyer are parties to that certain Purchase and Sale
Agreement bearing an Effective Date of December 21, 2018, and reinstated and
amended by that certain Reinstatement of and First Amendment to Purchase and
Sale Agreement, bearing an effective date of January 23, 2019, that certain
Second Amendment to Purchase and Sale Agreement, bearing an effective date of
February 19, 2019 and that certain Third Amendment to Purchase and Sale
Agreement, bearing an effective date of June 7, 2019 (collectively the
“Agreement”), for the purchase and sale of certain Property, as particularly
defined in the Agreement. Capitalized terms not otherwise defined herein shall
have the same meaning ascribed to such terms in the Agreement.

 

B.                 Seller and Buyer desire to modify the terms of the Agreement
pursuant to the terms and conditions set forth in this Fourth Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Seller and Buyer agree as
follows:

 

1.                  The Recitals set forth above are true and correct and are
adopted and incorporated herein by reference as if more fully set forth at
length.

 

2.                  Within three (3) business days of the date hereof, Buyer
shall deposit Three Hundred Fifty Thousand and 00/100 Dollars ($350,000.00) with
Escrow Agent. Of that sum, Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) shall be added to the Earnest Money such that the Earnest Money
shall equal Seven Hundred Fifty Thousand and 00/100 Dollars ($750,000.00). Upon
receipt of such deposit the Escrow Agent shall pay to Seller One Hundred
Thousand and 00/100 Dollars ($100,000.00) as consideration for extension of the
Closing Date (“Closing Extension Fee”). The Closing Extension Fee shall not be
refundable to Buyer. The Earnest Money shall be non-refundable to Buyer except
as otherwise set forth in the Agreement.

 

1 

 

 

3.                  The Loan Assumption Approval Date as set forth in Section
5.3.c. is hereby extended to August 13, 2019. In the event that Buyer does not
receive the Loan Assumption Approval by August 13, 2019 either party shall be
entitled to terminate this Agreement. Upon such termination, Seller shall
receive the Earnest Money and Buyer shall not be entitled to any expense
reimbursement. The Loan Assumption Approval Date shall not be further extended.

 

4.                  The Closing Date as set forth in Section 5.1 shall be August
20, 2019. Buyer shall use best efforts to close as soon as possible after the
Loan Assumption Approval. The Closing Date shall not be further extended.

 

5.                  Except as set forth herein, the Agreement shall remain in
full force and effect and unmodified, and the Agreement, as amended hereby, is
hereby ratified, confirmed and approved in all respects. In the event of a
conflict between the terms and conditions of the Agreement and this Fourth
Amendment, the terms and conditions of this Fourth Amendment shall prevail.

 

6.                  To facilitate execution, this Fourth Amendment may be
executed in as many counterparts as may be required. It shall not be necessary
that the signatures on behalf of all parties appear on each counterpart hereof.
A counterpart sent by electronic mail (including a PDF by e-mail) or facsimile
shall constitute the same as delivery of the original of such executed
counterpart. Any signature page of a counterpart may be detached from any
counterpart and attached to any other counterpart.

 

[Remainder of Page Intentionally Left Blank]

2 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Fourth Amendment as of
the date first written above.

 



 

SELLER:

 

IRESI MONTGOMERY MITYLENE, L.L.C.,

a Delaware limited liability company

        By:

Inland Residential Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

        By:

Inland Residential Properties Trust, Inc.,

a Maryland corporation, its general partner

        By: /s/ Catherine L. Lynch   Name: Catherine L. Lynch   Its: CFO        

BUYER:

 

B & M DEVELOPMENT COMPANY, L.L.C.,

an Alabama limited liability company

        By: /s/ John D. Blanchard   Name: John D. Blanchard   Its: Manager



 

 

 

3

